Entered: February 21st, 2019
                                 Case 18-19418     Doc 28     Filed 02/21/19   Page 1 of 1
Signed: February 21st, 2019

SO ORDERED




                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                     Baltimore Division

         In re:                                           *
                                                          *
                   PATRICIA RAY                           *          Case No. 18-19418-MMH
                                                          *
                                                          *                (Chapter 13)
                               Debtor                     *
                                                          *

                                                ORDER CONFIRMING PLAN

                 The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditors
         and it having been determined, after hearing on notice, that the requirements for confirmation
         set forth in 11 U.S.C. §1325 have been satisfied and that the plan complies with the other
         applicable provisions of the Bankruptcy Code, it is hereby:

                   ORDERED, that the plan of the Debtor filed December 11, 2018 is hereby; and it is further

                ORDERED, that the property of the estate shall not vest in the Debtor until the Debtor is
         granted a discharge or this case is dismissed; and it is further

                ORDERED, that the Debtor is directed to pay to the Trustee, on or before the 16th day
         of each month, the sum of $520.00 for a period of 4 months, the sum of $1,040.00 for 48
         months, and then the sum of $1,704.00 for 8 months for a total term of 60 months.

                                        *          *             *             *

         TRUSTEE RECOMMENDATION:
         The Chapter 13 Trustee represents that the plan complies with the provisions of 11 U.S.C.
         §1325 and recommends confirmation.

         /s/ Robert S. Thomas, II
         Robert S. Thomas, II, Chapter 13 Trustee

         cc:       All Creditors, Debtor, Counsel to Debtor, Trustee

                                                       END OF ORDER
